Citation Nr: 1627669	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, with subsequent service in the Kentucky Air National Guard, to include a period of active duty service from November 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claim is currently with the RO in Indianapolis, Indiana.

In December 2008, the Veteran testified before Decision Review Officer; a transcript of the hearing is of record.

This claim was previously before the Board in March 2011, June 2013, October 2013, August 2014 and, most recently in June 2015, and the case has since been returned to the Board.

As was noted in the August 2014 and June 2015 remands, the issue of entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder, has been raised by the record in the August 2008 notice of disagreement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2014 remand, the Board determined that the question of whether the Veteran was sound upon entrance into his period of active duty from November 2003 to April 2004 had been raised, given the diagnosis of lumbago in 2000.  The Board remanded the claim for further development, including scheduling the Veteran for a new VA examination to address the questions of whether a low back disability clearly and unmistakably pre-existed the Veteran active duty service from November 2003 to April 2004, and whether any pre-existing low back disability was clearly and unmistakably not aggravated by his period of service from November 2003 to April 2004.  A new VA examination was conducted in January 2015.

In the June 2015 remand, the Board determined that the January 2015 VA examiner failed to clearly address the specific questions posed by the August 2014 remand.  Specifically, the Board determined that the January 2015 VA examiner failed to address whether a low back disability clearly and unmistakably pre-existed the Veteran active duty service from November 2003 to April 2004, and whether any pre-existing low back disability was clearly and unmistakably not aggravated by that period of service.

In November 2015, the Veteran underwent a new VA examination.  After a full examination and review of the record, the examiner opined that the Veteran's low back disability, which clearly and unmistakably pre-existed his period of active duty service, was not aggravated beyond its natural progression by his period of active duty service.  The examiner reasoned that the Veteran's chronic low back pain was extensively documented prior to his period of active duty service.  However, the examiner noted that due to the lack of any imaging prior to his period of active duty, a specific diagnosis could not be stated.  

The examiner also noted that the Veteran's service treatment record showed no evidence of an in-service back injury except a post-deployment health questionnaire indicating back pain during deployment, and that there was no specific documentation of an injury or diagnosis noted during his period of active duty from November 2003 to April 2004.  The examiner also noted that the Veteran's post-service treatment did not reflect a worsening of the Veteran's low back pain until March 2007, when the Veteran was treated following a motor vehicle accident.  Furthermore, the examiner stated that a permanent aggravation of the Veteran's low back disorder could not be confirmed due to the lack of treatment both in service and immediately following service.

The Board finds that November 2015 VA examination is inadequate.  Initially, with regard to the examiner's opinion that the Veteran's low back disorder clearly and unmistakably pre-existed his period of active duty service, the opinion is internally inconsistent given the fact that, although the Veteran complained of low back pain, the examiner noted that a specific diagnosis could not be determined given the lack of diagnostic imaging prior to his period of active duty.

Furthermore, the examiner's reasoning that there was no evidence of permanent aggravation of the Veteran's low back disorder in service indicates that aggravation must be shown.  However, given that the Veteran is presumed sound upon entrance, the burden is on VA to demonstrate that the Veteran's low back disability was clearly and unmistakably not aggravated by his period of active duty.

Finally, with regard to the examiner's opinion that the Veteran's low back disorder was not related to his period of active duty, the examiner merely noted that the Veteran's service treatment records where silent for any in-service injury, and that his post-service treatment records did not contain any complaints of low back symptomatology until his March 2007 motor vehicle accident.  The examiner opinion fails to reflect consideration of the lay statements of record concerning his in-service injury, including the Veteran's lay statements and the December 2008 statement from the Veteran's fellow service member, as well as his lay statement concerning the onset of his symptomatology.  A VA examination must consider lay evidence of in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Board notes that the Veteran filed his claim for service connection for a low back disorder in January 2006, fourteen months prior to his March 2007 motor vehicle accident.

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the deficiencies in the January 2015 VA examination report noted above, the Board finds that an addendum opinion that addresses all pertinent evidence and issues is necessary.  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

Finally, although the February 2016 supplemental statement of the case reflects consideration of VA treatment records dated through February 2016, the most recent VA treatment records associated with the claims file are dated through October 2015.  As a result, the AOJ should associate with the claims file any VA treatment records from October 2015 onward.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records.  Such records dated through October 2015 have been associated with the Veteran's claims file.

2.  Provide the Veteran's claims file to an examiner to obtain an addendum VA opinion.  The need for an additional examination is left to the discretion of the medical professional selected to write the opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Did any diagnosed low back disability clearly and unmistakably pre-exist the Veteran's period of active duty service from November 2003 to April 2004?

b)  If so, is there clear and unmistakable evidence that such pre-existing low back disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by his period of active duty service from November 2003 to April 2004, including his falls on ice.

-  If there was an increase in severity of such disability during his period of active duty service from November 2003 to April 2004, was that increase clearly and unmistakably due to the nature progression of the disability?

c)  If not, is it at least as likely as not that any currently-diagnosed low back disability is related to his active duty military service, to include his in-service injuries and duties during his period of active duty service from November 2003 to April 2004?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence or aggravation and continuity of symptomatology.  Specifically, the examiner must consider the Veteran's lay statements concerning his falls on ice during his deployment, the December 2008 statement from the Veteran's fellow service member, and the Veteran's lay statements concerning the onset and continuity of his symptoms.  The examiner must not rely solely on the lack of in-service or post-service complaints of or treatment for the Veteran's low back disorder, in rendering the opinion.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above, the Veteran's claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






